Citation Nr: 1243946	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-40 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on account of being permanently housebound.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran's spouse and son


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from October 1942 to January 1946.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs Regional Office in Newark, New Jersey.  

The Veteran's spouse and son testified in support of this claim during a hearing held at the RO before the undersigned Veterans Law Judge in September 2011.  In November 2012, the Board remanded this claim to the RO for additional action.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is so helpless as to be in need of regular aid and attendance, but this helplessness is due to service-connected and nonservice-connected disabilities, not solely his service-connected disability. 


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on account of being permanently housebound are not met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A.
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).

In this case, the RO provided the Veteran VCAA notice on his claim by letters dated March 2010, March 2011, December 2011, February 2012 and June 2012.  With regard to content, these letters reflect compliance with pertinent regulatory provisions and case law, noted above.  

Therein, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, including medical evidence relating his helplessness to service-connected disability, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  

As well the RO identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence, including records of the Veteran's psychiatric treatment by Dr. Mazur, provided he identified the source(s) thereof and authorized the release of such evidence.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

During the September 2011 hearing, the undersigned Veterans Law Judge questioned the Veteran's spouse and son regarding the nursing care facility where the Veteran resides and confirmed that the Veteran is receiving psychiatric care there from Dr. Mazur.  Thereafter, in three letters, VA asked the Veteran to authorize the release of his treatment records from Dr. Mazur.  

The RO sent all but one of the VCAA notice letters after initially deciding the Veteran's claim.  They are thus untimely. The RO cured this timing defect later, however, by readjudicating the Veteran's claim in a supplemental statement of the case issued in October 2012.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  

The RO in this case made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  On multiple occasions, however, after requesting that the Veteran authorize the release of pertinent treatment records, particularly those from Dr. Mazur, the Veteran did not respond, thereby hindering VA's ability to assist the Veteran fully in the development of his claim.   

Unfortunately the duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential to the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the Board is cognizant that, given his health status, the Veteran is limited in his ability to understand this fact.  However, he or his spouse and/or son wisely obtained representation.  The representative, on the Veteran's behalf, is trained to act, including by aiding VA in securing pertinent outstanding records, and certainly understands the parameters of VA's duty to assist.  During the hearing, he specifically suggested that the Veteran's case be discussed with Dr. Mazur, action VA cannot take without the Veteran's authorization.

Since June 1975, the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA).  Although the Veteran's representative claims that SSA awarded such benefits based solely on the Veteran's service-connected psychiatric disability, the records upon which SSA relied in doing so are not pertinent to this claim.  As explained below, the only question at issue in this case is whether, at any time during the course of this appeal, the Veteran's service-connected disability necessitated the aid and attendance of another person, or rendered him housebound.  Records dated prior to or in 1975 are irrelevant to such a question and need not be obtained. 

The RO afforded the Veteran a bedside VA examination, the report of which is inadequate for the purpose of deciding this claim.  In the absence of Dr. Mazur's treatment records or other treatment records addressing the severity of the Veteran's service-connected psychiatric disability, it would be futile to afford the Veteran another examination in support of his claim.  As the examiner indicated in the report of the VA examination conducted in March 2012 and in a March 2012 addendum, given the Veteran's health status and the limited information available, it is impossible to gauge his mental state.   

II.  Analysis

The Veteran claims that he is entitled to special monthly compensation for his service-connected psychiatric disability because it necessitates the aid and assistance of another person and renders him housebound.  According to a September 2010 written statement and the September 2011 hearing testimony of his spouse and son, since the mid 1970s, the Veteran has been rated 100 percent disabled by VA and SSA due to his psychiatric disability.  

The Veteran's representative claims that the Veteran is now living in a nursing home because of his service-connected psychiatric disability.  His spouse and son assert that the Veteran's need for such housing occurred approximately five years ago, in 2008, and is not likely to change; he is not able to care for himself.  They further assert that the Veteran receives psychiatric treatment there.  The Veteran's spouse seeks aid and attendance as the facility is costly.    

According to the Veteran's representative, the bedside examination was inadequate.  He contends that the examiner who conducted it should have conferred with Dr. Mazur, the physician who treats the Veteran psychiatrically, before offering his opinion.

Special monthly compensation, or increased compensation, is payable to a veteran in need of regular aid and attendance as the result of a service-connected disability. 38 U.S.C.A. § 1114(r) (West 2002); 38 C.F.R. § 3.350(h) (2012).  The following factors will be accorded consideration in determining that need: inability of veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination.  For the purpose of this paragraph "bedridden" will be that condition which, through its essential character, actually requires that the veteran remain in bed.  The fact that the veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions that the veteran is unable to perform should be considered in connection with his condition as a whole. The evidence must establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the veteran's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352 (2012). 

Special monthly compensation is also payable pursuant to 38 U.S.C.A. § 1114(s) (West 2002) and 38 C.F.R. § 3.350(i) (2012), where the veteran has a single service-connected disability rated as 100 percent disabling and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime. 

In this case, a preponderance of the evidence is against granting the Veteran special monthly compensation pursuant to the previously noted law and regulations.  The spouse's and son's testimony and certain documents of record, including a VA Form 21-2680 (Examination For Housebound Status Or Permanent Need For Regular Aid And Attendance) dated February 2010, a report of VA mental disorders examination conducted in February 2011, letters from a social worker and the Director of Social Services at the Veteran's nursing home, dated in April 2011 and September 2011, and the VA examiner's March 2012 addendum establish that the Veteran requires the regular aid and attendance of another person with regard to multiple activities of daily living.  These activities include using the bathroom, dressing, shaving, preparing meals, bathing, tending to personal hygiene, and managing medications and financial affairs.  These documents also establish that the Veteran is essentially "housebound", reliant on a wheelchair as his sole mode of transportation and unable to leave his immediate premises.  

Rating decisions of record and information from SSA establish that, since the mid-1970s as alleged, the Veteran has been rated disabled secondary to his service-connected psychiatric disability.  For decades VA has considered this disability 70 percent disabling and assigned the Veteran a total disability rating based on individual unemployability due to this disability.  However, no medical professional has found that this disability renders the Veteran so helpless as to be in need of the aid and attendance of another person, or housebound.  Rather, according to the aforementioned documents, the Veteran's helplessness and essential housebound status result from multiple disabilities, including the service-connected psychiatric disability and nonservice-connected transient ischemic attack (TIA), senile dementia of the Alzheimer's type (SDAT), gait dysfunction and hypertension. 

The spouse's and son's assertions thus represent the only evidence of record relating the Veteran's helplessness and housebound status solely to his service-connected psychiatric disability.  Inasmuch as the spouse and son are not medical professionals or otherwise trained in medicine, they are not competent to offer such an opinion and their assertions in this regard are not probative.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson is competent to report lay observable symptoms, but lacking in medical training and expertise, is not competent to diagnose a medical condition).  

Given the foregoing, the Board concludes that the criteria for special monthly compensation based on the need for the regular aid and attendance of another person or on account of being permanently housebound are not met.  A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the evidence is not in relative equipoise.  The benefit-of-the-doubt rule is thus not for application and the claim must be denied.  


ORDER

Special monthly compensation based on the need for the regular aid and attendance of another person or on account of being permanently housebound is denied.


____________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


